             Case 2:21-cv-00107-RMP                  ECF No. 11          filed 05/07/21     PageID.44 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                  for the_                                     U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                  THOMAS W. S. RICHEY                                                                     May 07, 2021
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:21-CV-107-RMP
                                                                     )
     STEVEN SINCLAIR and TRACY SCHNEIDER,
                                                                     )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Waiver of Filing Fee (ECF No. 2) and his application to proceed in forma pauperis (ECF No. 6) are
’
              DENIED.
              This action is DISMISSED WITHOUT PREJUDICE for non-payment of the filing fee as required by 28 U.S.C. § 1914.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge            Rosanna Malouf Peterson                                          on
      Plantiff's Motion for Waiver of Filing Fee (ECF No. 2) and application to proceed in forma pauperis (ECF No. 6).


Date: 5/7/2021                                                              CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                             s/ Lee Reams
                                                                                          (By) Deputy Clerk

                                                                              Lee Reams
